     Case 4:19-cv-01456-JSW Document 1 Filed 03/20/19 Page 1 of 4




 I   Angel R. Sevilla (State Bar No. 239072)
     JACKSON LEWIS P.C,
 2   50 California Street, 9th Floor
     San Francisco, Califomia 94111
 J   Telephone: (415) 394-9400
     Facsimile: (415) 394-9401
 4   E-mail: angel.sevilla@,iacksonlewis.com
 5   Attorneys for Defendant,
     TECH AIR OF NORTHERN CALIFORNIA,
 6   LLC fenoneously named as Tech Air, Inc.]
 7

 8                                 UNITED STATES DISTRICT COURT

 9                               NORTHERN DISTRICT OF CALIFORNIA

10
     YESENIA MANFUT,                                          Case No
11
                       Plaintift                              (Alameda County County Superior Court,
12                                                            Case No. RG19001248)
            V.
IJ                                                            NOTICE OF REMOVAL OF ACTION TO
     TECH AIR, INC., and DOES       1   through 100,          FEDERAL COURT UNDER
14                                                            28 U.S.C. $$ 1331; 1367(A) AND 1441

t5                  Defendants                                IFEDERAL QUESTIONI

16
                                                              (Filed concurrently with Declaration of Angel
                                                              R. Sevilla and Civil Case Cover Sheet)
17
                                                              Complaint Filed:      January 3,2019
l8                                                            Complaint Served      February 28,2019
                                                              Removal Filed:        March 20,2019
19                                                            Trial Date:           None Set

20

21          To the Honorable Judges of the United States District Court for the Northern District of

22   Califomia, Plaintiff YESENIA MANFUT, and her attorneys of record:

23          PLEASE TAKE NOTICE that Defendant, TECH AIR OF NORTHERN CALIFORNIA,

24   LLC fenoneously named as Tech Air, Inc.] ("Defendant"), hereby invokes this                     Court's

25   jurisdiction under 28 U.S.C. $$ 1331, 1367(a) and I44I(a), and remove the above-entitled action

26   to this Court from the Superior Court of the State of California for the County of Alameda.

27

28
                                                          1

                   DEFENDANT'S NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT
                                                       Case No.
     Case 4:19-cv-01456-JSW Document 1 Filed 03/20/19 Page 2 of 4




 I                           PRBLIMINARY STATEMENT OF JURISDICTION
 2                      1.     This Court has original jurisdiction over this action under 28      U.S.C,

 J   $$ 1331,1367(a), and 1441(a) because it is a civil action brought under federal law.
 4                                                   VENUE

 5                     2.      Although Defendant reserves the right to move for a transfer of venue to

 6   the venue most appropriate and convenient for all parties, Defendant alleges that venue lies in the

 7   United States District Court for the Northem District of California pursuant to 28 U.S.C,
 8   $ 1441(a), which provides in pertinent part that "any civil action brought in a State court of which
 9   the district courts of the United States have original jurisdiction, may be removed by            the

10   defendant or the defendants, to the district court of the United States for the district and division

11   embracing the place where such action is pending," As stated above, Plaintiff brought this action

t2   in the Superior Court of the State of California, in and for the County of Alameda. Thus, venue
13   properly lies in the United States District Courl for the Northem District of Califomia under 28

t4   U.S.C. $$ 84(a), 1391(a) and r44I(a).

15                      3,     The United States District Court, Oakland or San Francisco Division, is the

t6   proper division for this action under Northern District of California, Local Rule 3-2(d), which

t7   states that all   civil actions which arise in the county of Alameda shall be assigned to the Oakland
18   or San Francisco Division.

t9                                                PLEADINGS

20                      4.     On January 3,2019, Plaintiff filed a civil Complaint against Defendant in

2l   the Superior Court of the State of California for the County of Alameda entitled "Yesenia Manfut

22   v. Tech Air, Inc.," Case No. RG19001248. A true and correct copy of the Complaint is attached

23   to this Notice as Exhibit A to the Declaration of Angel R. Sevilla, filed herewith.

24                      5,     Plaintiff alleged the following federal causes of action in the Complaint:
25   (1) discrimination under the Family Medical Leave Act ("FMLA"),29 U,S.C, $ 2601 , et seq.; and

26   (2)retaliation under the FMLA, 29 U.S.C. $ 2615, et seq.

27                      6.     On March 19, 2019, Defendant filed and served its Answer in Alameda

28   County Superior Court. A true and correct copy of Defendant's Answer is attached as Exhibit B
                                                  2
                       DEFENDANT'S NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT
                                                      Case No.
     Case 4:19-cv-01456-JSW Document 1 Filed 03/20/19 Page 3 of 4




 I   to the Declaration of Angel R. Sevilla.

 2                   7.     In accordance with 28 U.S,C. $ 1446(d), the undersigned counsel certifìes
 J   that a copy of this Notice of Removal and all supporting papers promptly                 will be served on
 4   Plaintiff s counsel and filed with the Clerk of the Alameda County Superior Coun. Therefore, all
 5   procedural requirements under 28 U.S.C.        ç   1446 have been satisfied.

 6                                     TIMELINESS OF RBMOVAL
 1                   8.     Defendant filed this Notice of Removal within 30 days of February 28,

 8   2019,the date in which the Complaint was served on Defendant, (Sevilla Dec., fl2.) Therefore,

 9   this Notice of Removal is timely under 28 U,S.C. $ 1446(b),

10                               FBDERAL QUESTION JURISDICTION
11                   9.     Federal "district courts shall have original jurisdiction of all civil actions

t2   under the Constitution, laws, or treatises of the United States," 28 U.S.C, $ 1331; See also 28

13   U.S.C. $ 1367(a).

14                   10.    "[A]ny civil action brought in a State court of which the district courts of
t5   the United States have original   jurisdiction . may be removed                by the defendant . , . to the
t6   district court of the United States for the district and division embracing the place where such
t7   action is pending." 28 U.S.C. $ 1aa1(a); N.D, Local Rule 3-2(d).

18                   11.    Plaintiffls Complaint alleged the following federal causes of action in the
I9   Complaint: (1) discrimination under the FMLA, 29 U,S.C. $ 2601, et seq.; and (2) retaliation
20   under the FMLA, 29 U.S.C. $ 2615, et seq.

2l                   12.    Accordingly, Plaintiff s causes of action for violation of the FMLA arise

22   under federal law, and permits removal based on federal question jurisdiction.

23                                 SUPPLEMENTAL JURISDICTION
24                   13.    Plaintiffs remaining        causes   of action arise from the same transactions   and

25   rely on identical and/or substantially common facts for the resolution and thus form part of the
26   same controversy under   Article III   as   Plaintiffs' causes of action for violation of the FMLA.      (.See


27   Exhibit   A.) Plaintiff s third cause of action alleges retaliation in violation of the California
28   Family Rights Act ("CFRA"). Plaintiff s fourth cause of action alleges discrimination under the
                                                            -t
                     DEFENDANT'S NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT
                                              Case No.
     Case 4:19-cv-01456-JSW Document 1 Filed 03/20/19 Page 4 of 4




 I   CFRA, Plaintiff s fifth   cause   of action alleges discrimination in violation of the California Fair
 2   Employment and Housing Act ("FEHA"). Plaintiff s sixth cause of action alleges common law

 J   wrongful termination in violation of public policy,

 4       14.         Plaintiff s remaining causes of action also rely in whole or in part on the same

 5   course   of conduct that Plaintiff alleges gives rise to the   causes   of action for violation of    the

 6   FMLA. Plaintiff    alleges that she was terminated from employment while she was on a protected

 7   leave of absence under the   FMLA. (Complaint, ff6-7,)
 8       15.         Because this Court has original jurisdiction oveÍ     Plaintiffs   causes   of action for
 9   violation of the FMLA, this Court should exercise supplemental jurisdiction over Plaintiff              s


10   remaining claims   -   which are within the same case or controversy      - pursuant to 28 U.S.C. $
11   1367(a). See also Sea-Land Service, Inc. v. Lpozen Internøtional,285 F.3d 808, 813 (9th Cir.

l2   2002); Picard v. Bay Area Regional Transit Dist.,823 F, Supp. 1519, 1526 (N.D. Cal. 1993).

1J       16.         Defendant accordingly removes the above-titled action now pending                 in the
14   Superior Court for the State of California for the County of Alameda to this Court.

15                                              CONCLUSION
t6            WHEREFORE, Defendant prays that the above action now pending against                   it in the
T7   Superior Court of the State of California for the County of Alameda be removed to this Court.

18

t9   Dated: March 20,2079                                   JACKSON LEWIS P.C

20
                                                     By:    /s/ Aneel R. Sevilla
2T                                                          Angel R. Sevilla
                                                            Attorneys for D efendant,
22                                                          TECH AIR OF NORTHERN
                                                            CALIFORNIA, LLC
23

24

25

26

27

28
                                                        4
                     DEFENDANT'S NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT
                                                     Case No.
